        Case: 3:20-cv-00991-jdp Document #: 21 Filed: 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARVIN RASHAAD CUMMINGS,

        Plaintiff,
                                                     Case No. 20-cv-991-jdp
   v.

MATTHEW MARSKE and
OFFICER PAGAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                             3/16/2021
        Peter Oppeneer, Clerk of Court                        Date
